Citation Nr: 1503769	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity, but has not resulted in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).


CONCLUSION OF LAW

The criteria for a higher evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  
Here, VA's duty to notify was satisfied through a notice letter dated in June 2011, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in August 2011 and March 2013.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as each involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating; however, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's PTSD was assigned a 50 percent evaluation from February 9, 2011, pursuant to DC 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection--February 9, 2011.

The Veteran's global assessment of functioning (GAF) scores have ranged from 55 to 62.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  (The Board is cognizant that a GAF score is not determinative by itself.)

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that his PTSD symptoms include flashbacks, suicidal thoughts, delusions, hallucinations, anger, trouble with work and personal relationships, to include his marriage, which dissolved due to his anger.  He has reported symptoms of depression, frequent panic attacks, which interfere with his ability to function at home and work, and a fear of hurting himself and others.  He stated that he has maintained employment the past 39 years, but this has been with several different employers because of his inability to perform at a certain level, and that he has had to take time off work due to his symptoms.  He also stated he was terminated from a job because of confrontational behavior with the foreman and tardiness, and he may retire early due to PTSD symptoms.  He has said he will not take medication because it does more "harm than good," and he has resided with his sister for the past several years.  She manages his finances.  See April 2013 Statement; August 2012 Statement; July 2012 VA Form 9; January 2012 Notice of Disagreement (NOD).

A March 2011 VA treatment record shows a positive PTSD screen.  An April 2011 behavioral health assessment note shows the Veteran reported having had a brief marriage and three children.  He stated he had one step-son whom he raised, a son, and daughter from his marriage.  He reported frequent contact with all of his children.  He was employed in construction.  He reported nightmares and intrusive thoughts about Vietnam.  The examiner's report reflects the Veteran's attitude was cooperative, and basic short-term memory and concentration skills were intact.  He was neatly groomed, his speech flow seemed pressured, and his thought content and organization seemed normal and logical.  There was no evidence of hallucinations or delusions.  There was no evidence of suicidal or homicidal ideation.  

A May 2011 therapy note shows the Veteran reported frequent nightmares about Vietnam and used relaxation strategies, which helped him to return to sleep.  He stated he experienced daily intrusive thoughts, and practiced meditation and relaxation strategies to work through these memories.  The Veteran denied suicidal or homicidal ideation.

Another therapy note shows the Veteran reported having nightmares the previous two weeks.  He stated that he planned for nightmares and processed them prior to going to bed as discussed in therapy.  He identified two triggers in which he used avoidant behaviors while calming down.  There was no evidence of suicidal or homicidal ideation.

A December 2011 VA therapy note shows the Veteran reported he enjoyed the holiday with his children.  He reported symptoms of nightmares and intrusive thoughts about Vietnam.  He continued to practice meditation and relaxation strategies to cope with his symptoms.

The Veteran was afforded VA PTSD examinations in August 2011 and March 2013.  The VA examiners' reports are consistent in their findings.  The examiners opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiners' reports reflect that the Veteran presented with depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and flattened effect.  Irritability, hypervigilance, exaggerated startle response, and difficulty concentrating were also noted.  There was no evidence of hallucinations or delusions, impaired thinking or impaired judgment.  Axis I diagnosis was PTSD.  The August 2011 VA examiner assigned a GAF score of 62 and the March 2013 examiner assigned a GAF score of 55.  The March 2013 VA examiner opined that the Veteran presented with the same basic symptom structure he had at the August 2011 VA examination, finding he had some "survivor's guilt" and appeared to be more distressed than when seen previously, noting symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, panic attacks that occur weekly or less often, and neglect of personal appearance and hygiene.

The Board finds that the evidence does not warrant a rating higher than 50 percent from February 9, 2011.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, anxiety, intrusive thoughts, mild memory impairment, difficulty concentrating, and hypervigilance.  The Board notes the Veteran has maintained steady employment for 39 years to include construction work since 2011.  He is able to function on a daily basis, to include driving his vehicle weekly from Pennsylvania to New York for employment, and no significant memory impairments have been demonstrated.  See April 2011 VA treatment records.  The VA examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  The August 2013 VA examiner indicated the Veteran's PTSD symptoms appeared to be more distressed than when seen previously, finding symptoms of suicidal ideation, obsessional rituals, panic attacks and neglect of personal appearance and hygiene.  The VA therapist's reports consistently reflect that the Veteran used meditation and relaxation strategies learned in therapy to help his symptoms.  

Moreover, the Veteran's GAF scores reflect moderate symptoms.  The Board finds that the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, suggest the assignment of an increased evaluation as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported during the VA examinations.  However, the observations noted by the VA therapist found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  

The Board has considered whether the evidence supports a rating greater than 50 percent from February 9, 2011, but finds that it does not.  The evidence establishes that the Veteran has maintained relationships with his three children despite his statements suggesting that his anger and irritability had caused problems in his marriage and prevented him from maintaining family and interpersonal relationships.  Additionally, the August 2011 and May 2013 VA examiners found that the Veteran was able to manage his finances and each summarized the Veteran's level of impairment as being such that he has had only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally functioning satisfactorily.  This level of functioning matches the criteria for a 30 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences deficiencies in most areas as is required for a rating higher than 50 percent.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


